DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2022 has been entered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/941,366, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/941,366 fails to provide support for the claimed subject matter, specifically an open groove located in the hub. Therefore, the effective filing date of the instant application for claim 8 is 1/4/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiksell (US 5,062,827) in view of DeTurk et al. (US 9,320,748 B2) in view of Boudreaux et al. (US 2017/0340344 A1).
Regarding claim 8, Wiksell discloses a work tip (Fig. 1) for a surgical hand piece (handle 1) comprising: a blade (tip 7; Fig. 1) with a sharp distal end (pointed distal end) having its proximal end (enlarged tapered proximal end connected to knife 2) connectable to a source of ultrasonic energy (transducer 5) in the hand piece (handle 1; as blade 7 is connected to the transducer via knife 2; Fig. 1), said blade having first (upper surface of 7 along which tube 10 lies) and second (lower surface of 7 opposing tube 10) opposite exterior surfaces along its length (Fig. 1); a hub (enlarged portion of knife 2 and connector 8) located at the proximal end of the blade (see annotated Fig. 1 below); an opening (hole through connector 8) located in the hub (as connector 8 is a part of the hub 2); and one of an irrigation or aspiration tube (tube 10 for supplying solution to the knife tip; column 3, lines 51-52) extending along the first exterior surface of the blade (Fig. 1) and extending so as to be at least partially embedded within the opening of the hub (Fig. 1).

    PNG
    media_image1.png
    330
    631
    media_image1.png
    Greyscale

Wiksell teaches irrigation (10) and aspiration tubes (9), but fails to disclose wherein the blade is a solid flat blade and an open groove located in and along the entire length of the hub, wherein said open groove is adapted to receive the tube that is at least partially embedded within the entire length of the open groove of the hub.
However, DeTurk teaches a work tip (Fig. 1) comprising a blade (tip 35), a hub (cylindrical portion of shell 21) located at the proximal end of the blade (Fig. 1); an open groove (channel 22 including notch 40) located in along the entire length of the hub (Fig. 3); and wherein said open groove is adapted to receive on of an irrigation or aspiration tube (irrigation tube 23) so as to be at least partially embedded within the entire length of the open groove of the hub (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub and connector of Wiksell to instead include an open groove located in and along the entire length of the hub, wherein said open groove is adapted to receive the irrigation tube that is at least partially embedded 
Modified Wiksel fails to disclose wherein the blade is a solid flat blade.
However, Boudreaux teaches a work tip (Fig. 7) for a surgical hand piece (handle assembly 120) comprising: a solid flat blade (ultrasonic blade 140; Figs. 7, 9B; wherein the transverse opening 144 may be a recess that does not extend through the entirety of the blade; [0048] and the blade 140 has upper and lower planar i.e. “flat” surfaces; further, it is noted that applicant describes each of the embodiments of Figs. 28A-28C as “flat” blades, two of which include recesses 404 in the blades similar to that of Boudreaux; [0083]) with a sharp distal end (sharp cutting edge 142) having its proximal end connected (via waveguide 132) to a source of ultrasonic energy (transducer assembly 130) in the hand piece (122; Fig. 8), said blade having first (upper planar surface of blade 140) and second (lower planar surface of 140) opposite exterior surfaces along its length (Figs. 7, 9B); a hub (distal nose portion 124) located at the proximal end of the blade (as the nose portion 124 contains waveguide 132, which is at the proximal end of the blade 140; Figs. 9B, 10); an opening (openings in 124 through which conduits 118 extend; Fig. 8), similar to the opening 24 in the channel 22 of 

    PNG
    media_image2.png
    436
    688
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the blade of modified Wiksell the solid flat blade as taught by Boudreaux such that the irrigation tube of modified Wiksell would extend along the first exterior surface of the blade. The claim would have been obvious because the substitution of one known ultrasonic blade for another would have yielded the predictable result of cutting tissue using an ultrasonic energy source.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771